Case 1:20-cv-10850-NMG Document 8 Filed 05/21/20 Page 1 of 2
Case 1:20-cv-10850-NMG Document7 Filed 05/05/20 Page 1 of 2
UNITED STATES DISTRICT COURT

for the

DISTRICT OF MASSACHUSETTS

 

LEGAL SEA FOODS, LLC
Plaintiff
Civil Action No.:
Vv. 1:20-—CV-10850-—NMG

STRATHMORE INSURANCE COMPANY
Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

Strathmore Insurance Company
200 Madison Avenue
New York, NY 10016

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) —— or 60
days if you are the United States or a United States agency, or an officer or employee of the United States
described in Fed. R. Civ. P. 12 (a)(2) or (3) —— you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be
served on the plaintiff or plaintiff's attorney, whose name and address are:

Michael S. Levine

Hunton Andrews Kurth LLP
220 Pennsylvania Ave. NW
Washington, DC 20037

If you fail to respond, judgment by default will be entered against you for the relief demanded in
the complaint. You also must file your answer or motion with the court.

ROBERT M. FARRELL
CLERK OF COURT

 

/s/ — Loren Weyland
Signature of Clerk or Deputy Clerk

 

 

ISSUED ON 2020-05-05 10:15:22.0, Clerk USDC DMA
Case 1:20-cv-10850-NMG Document 8 Filed 05/21/20 Page 2 of 2
Case 1:20-cv-10850-NMG Document 7 Filed 05/05/20 Page 2 of 2

Civil Action No.: 1:20-CV—10850-—NMG

PROOF OF SERVICE

(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any)

 

was received by me on (date)

L] J personally served the summons on the individual at (place)

 

on (date) ; or

 

LI J left the summons at the individual's residence or usual place of abode with (name)

, aperson of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual's last known address; or
L] ] served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) : or
CJ) I returned the summons unexecuted because 3 or
J On May 19,2020 by FistCloss Wail to Strathwove Tpsyrance
V Other (specify) : , / a
boston MA on04
My fees are $ for travel and $ for services, for a total of $ 6. ae ‘

I declare under penalty of perjury that this information is true.

AGF Zz r
a 5 20 “
Date Sé&vér's Signature

Steven Zalet ts —Leal/ Herriot

Printed name and title

MA DOL
(000 Wathiishar i
Potoyn MA O28

7 Server's Address

 

RECEIVED

MAY 15 2020

DIVISION OF INSURANCE
LEGAL DIVISION

  

 

Additional information regarding attempted service, etc:
